Exhibit YM BIOSCIENCES INC. NOTICE OF 2008 ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS AND MANAGEMENT PROXY CIRCULAR NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN THAT the annual and special meeting (the “Meeting”) of shareholders of YM BioSciences Inc. (the “Corporation”) will be held at the TSX Broadcast Centre, Gallery Room, located at The Exchange Tower, 130 King Street West, Toronto, Ontario, Canada M5X 1X1, on Thursday November 20, 2008 at 4:00 PM (Toronto time) for the following purposes: 1. to receive the 2008 Annual Report of the Corporation, containing the audited consolidated financial statements of the Corporation for the fiscal year ended June 30, 2008, and the auditor’s report thereon; 2. to elect the directors of the Corporation; 3. to reappoint the auditors and authorize the directors to fix their remuneration; 4. to consider and, if thought advisable, to pass, with or without amendment, a resolution to reconfirm and approve the Corporation’s existing amended and restated stock option plan and to approve, confirm and ratify all unallocated options, rights and entitlements under the Corporation’s stock option plan; and 5. to transact such further and other business as may properly come before the Meeting or any adjournment or adjournments thereof. The specific details of the matters proposed to be put before the Meeting are set forth in the Management Proxy Circular that accompanies and forms part of this Notice. Dated at Toronto, Ontario, October 21, BY ORDER OF THE BOARD OF DIRECTORS David G.P.
